DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               Claims 20,21,22,24,25,27,28,29,30,31 are rejected under 35 U.S.C. 103 as being unpatentable over Liefke et al 4900252.

              With regard to claims 20 and 27, Liefke et al disclose a dental drill 31 comprising a drill bit 8 (fig. 6) comprising one or more markings 30, wherein the drill bit is removably coupled with the dental drill 31. A detection mechanism 33 is coupled with the dental drill 31 and the detection mechanism is configured to determine a length, diameter and type of drill bit 8 based on the one or more markings 30. See col. 2, lines 1-23 for a discussion of the identifying process for the drill bit.   Note that the identifying process is based on the dimensions, location or number of markings 30.
              With regard to claims 27,28,29, note that the detection mechanism 33 determines the type of drill bit based on the number of markings, while the drill bit 8 is inserted into the drill 31. See col. 5, lines 17-28, figure 6 and col. 6, lines 15-36.
              With regard to claim 20, Liefke et al do not specifically disclose the detection mechanism being configured to determine the length of the bit and the diameter of the bit, although Liefke et al do disclose that the type of bit is detected.
              It would have been obvious to one skilled in the art to configure the Liefke et al detection mechanism to be able to identify the length and diameter of the identified drill bit, if one wished for additional information on the selected drill bit.

             With regard to claim 21, note that the detection mechanism may be an optical sensor. See col. 5, lines 50-61.

             With regard to claim 22, note that the one or more markings may be a barcode. See col. 5, lines 17-43.

            With regard to claim 25, note that the one or more markings may be a protrusion. See col. 5, line 30, which discloses the use of magnetic strips, which are considered to be “protrusions”.


             With regard to claim 24, although Liefke et al do not disclose the markings to be in the form of notches, Liefke et al do disclose that other types of markings may be used, in addition to the ones specifically disclosed. See col. 5, lines 31-32.
              It would have been obvious to one skilled in the art to use markings in the form of notches, on the drill bits of Liefke et al, if one wished for a type of marking that is not susceptible to wear.

              With regard to claim 30, note that detection mechanism 33 is part of a housing (which houses) dental drill 31.

               With regard to claim 31, note that detection mechanism 33 is coupled directly with drill 31.  See figure 6.

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. Based on applicant’s arguments, a new interpretation of the Liefke et al reference has been relied upon for the above 103 rejection, using the embodiment of figure 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772